Citation Nr: 1446387	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  14-11 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for radical retropubic prostatectomy, post prostate cancer.


REPRESENTATION

Appellant represented by:	Carol B. King, Agent


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959 and March 1962 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's radical retropubic prostatectomy results in daytime voiding interval of one to two hours, awakening to avoid four to five times a night, and the intermittent need to wear absorbent materials while travelling.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but not higher, for radical retropubic prostatectomy have been met for the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7527, 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The notice requirements of 38 U.S.C. § 5103(a) apply generally to all five elements of a service-connection claim.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the service-connection claim has been substantiated.  When the appellant disagreed with the initial disability rating assigned, VA was obligated under sections 7105(d) and 5103A, to advise the appellant of what was necessary to obtain the maximum benefit allowed by the evidence and the law.  Dingess v. Hartman, 19 Vet .App. 473 (2006).  In the present case, in November 2011, the RO sent the Veteran notice letters regarding disability ratings and effective dates.  Thus, all notice obligations have been met.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

VA has obtained service medical records, assisted the Veteran in obtaining evidence, and provided the Veteran adequate examinations in December 2011 and February 2014.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, provided opinions with rationales and provided the effects on social functioning and work.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim and the duty to assist has been met.  

This appeal arises from a February 2012 rating decision that continued a 0 percent rating for prostatectomy under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The record indicates the Veteran underwent a radical retropubic prostatectomy, which is the removal of the prostate gland due to prostate cancer, in November 2001.  Diagnostic Code 7527 provides for rating prostate gland injuries, infections, hypertrophy, postoperative residuals.  That Diagnostic Code specifies that such disabilities are to be rated as voiding dysfunction or urinary tract infection, whichever is dominant.  Diagnostic Code 7528 provides ratings for malignant neoplasms of the genitourinary system and provides a 100 percent rating while active, and that following cessation of surgical, X-ray, chemotherapy, or other therapeutic procedure, the rating of 100 percent will continue with mandatory examination after six months.  If there has been no local reoccurrence or metastasis, the disability will be rated for residuals as voiding dysfunction or renal dysfunction, whoever is predominant.  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528 (2013).  As the record does not indicate that the Veteran typically suffers from urinary tract infection or renal dysfunction, he is most appropriately rated for voiding dysfunction or urinary frequency.  The Board reviews both voiding dysfunction and urinary frequency for application to determine which rating would be higher for the Veteran.


A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is assigned for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent rating is assigned for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2013). 

A rating of 20 percent is assigned for urinary frequency of daytime voiding interval between one and two hours, or; awaking to void three to four times per night.  A 40 percent rating, the maximum available for urinary frequency, is assigned for daytime voiding interval of less than one hour or; awakening to void five or more times per night.  38 C.F.R. § 4.115a (2013).  

The Board notes the Veteran was previously rated under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, but that there is no present evidence of active prostate cancer to warrant application of a 100 percent rating as the evidence does not show local reoccurrence or metastasis.  Butts v. Brown, 5 Vet. App. 532 (1993).  Treatment notes from January 2002 report no symptoms of prostate cancer and normal prostate specific antigen scores with no incontinence reported.  Similar reports are found in VA December 2011 and February 2014 examinations and there is no report in the record of prostate cancer since the prostatectomy in November 2001.

At a December 2011 VA examination, the Veteran reported he did not have hesitancy or difficulty starting a stream, weak or intermittent stream, hematuria, urethral discharge, to strain to urinate, or frequency or nocturia.  H had intermittent urinary leakage or incontinence in which a pad was required while driving.  The amount of time the pad was worn and required to be changed was not noted in the examination.  Moreover, the examiner's diagnoses included no voiding dysfunction.  There was no history of obstructive voiding.  There was no history of recurrent urinary tract or kidney infections.

The record also includes the Veteran's April 2012 statement in support of the claim in which the representative indicated that the Veteran had daytime urination every one to 1.5 hours and urinated five or more times at night and had so stated at the December 2011 examination.

However, the examination report of the December 2011 examination shows that the Veteran did not have frequency or nocturia.  Because of that discrepancy another examination was requested.

At a February 2014 VA examination conducted by reviewing the records and by telephone interview with the Veteran, the examiner noted the Veteran had no further treatment since the 2001 surgery with no recurrence or metastasis.  The examination indicated the Veteran reported urination frequency of one to two hours during the day and three to four times a night, depending on fluid intake.  He also reported occasional urge incontinence around two to three times a week while indicating he did not routinely wear pads or other absorbent material, but did when travelling.  The examiner stated that the Veteran had a voiding dysfunction of overactive bladder, with uncertain etiology, and resulting in urine leakage that did not require the wearing of absorbent material.  There was no obstructed voiding.  There were no recurrent urinary tract or kidney infections. 

The Board finds that the Veteran is competent to report what he experiences.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the statement from December 2012 is from the Veteran's representative.  Because it was unclear whether that was an actual report of the Veteran of his symptomatology because it conflicted with the examination report, another VA examination was ordered.  At that examination in February 2014, the Veteran reported that he had a voiding interval of one to two hours during the day and awoke to void three to four times per night.  The Board finds that evidence from the February 2014 is the most persuasive evidence of record as it was based on interview with the Veteran by a medical examiner.

The most persuasive evidence shows a voiding interval of one to two hours during the day and awaking three to four times per night to urinate.  That symptomatology warrants a 20 percent rating.  The Board finds that the preponderance of the evidence is against the assignment of a higher rating because the evidence does not support a finding of a daytime voiding interval of less than one hour or awaking to void five or more times per night.  Despite the assertion of the representative, the Board finds that the more persuasive medical evidence does not support that finding.  Furthermore, the evidence does not show the requirement of absorbent materials, or that they must be changed daily.  The evidence also does not show renal dysfunction, urinary tract infection, obstructed voiding. Local reoccurrence of prostate cancer, or metastasis.  Therefore, no rating higher than 20 percent is warranted at any time during the appeal.

The Board finds that the prostatectomy residuals do not result in frequent hospitalization or marked interference with employment.  The most recent VA examination found no occupational impairment due to prostatectomy residuals.  Frequent hospitalization is not shown by the record.  Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2013).

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a finding that the Veteran's prostatectomy residuals meet the criteria for a 20 percent rating, but not higher, for the entire period on appeal.  The preponderance of the evidence is against the assignment of any higher rating..  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a 20 percent rating, but not higher, for radical retropubic prostatectomy for the appeal period is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


